                 Case 2:20-cr-00005-KJM Document 35 Filed 05/06/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   PAUL HEMESATH
     GRANT B. RABENN
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-CR-00005-KJM
12                   Plaintiff,
                                                        AMENDED BILL OF PARTICULARS
13          v.                                          FOR FORFEITURE OF PROPERTY
14   VILIAMI MOSESE FATUKALA,
     QUYNHMY QUOC YAMAMOTO,
15   IRIS JUNE MICU MINA, and
     JOHN PHILLIP HOLLIS II,
16
                     Defendants.
17

18

19          The United States of America, by and through McGregor W. Scott, United States Attorney for the

20 Eastern District California, and Kevin C. Khasigian, Assistant U.S. Attorney, hereby files the following

21 Amended Bill of Particulars for Forfeiture of Property.

22          The Indictment seeks forfeiture of property pursuant to 21 U.S.C. § 853(a). The United States

23 hereby gives notice that upon the conviction of VILIAMI MOSESE FATUKALA, QUYNHMY QUOC

24 YAMAMOTO, IRIS JUNE MICU MINA, or JOHN PHILLIP HOLLIS II, it will also seek forfeiture of

25 the following property pursuant to the forfeiture provisions contained in the Indictment, including, but

26 not limited to:

27                   a.      Approximately $2,275.00 in U.S. Currency,
                     b.      Approximately $10,220.00 in U.S. Currency,
28                   c.      Approximately $4,731.00 in U.S. Currency,
                                                        1
                                                                                         Amended Bill of Particulars
            Case 2:20-cr-00005-KJM Document 35 Filed 05/06/20 Page 2 of 2



 1              d.   Approximately $1,795.00 in U.S. Currency,
                e.   Approximately 0.24336188 Bitcoin,
 2              f.   Approximately $238.63 seized from Bank of America, Account Number
                     325116986120,
 3              g.   Approximately $5,096.00 in U.S. Currency, and
                h.   Approximately $2,495.74 seized from Bank of America, Account Number
 4                   325115444003.
 5

 6 Dated: 5/6/2020                                     McGREGOR W. SCOTT
                                                       United States Attorney
 7
                                                   By: /s/ Kevin C. Khasigian
 8                                                     KEVIN C. KHASIGIAN
                                                       Assistant U.S. Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                                                             Amended Bill of Particulars
